Citation Nr: 0934190	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of debt created by overpayment of 
$21,953.00 in pension benefits.

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD) is the subject of a 
separate Board decision) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied the Veteran's 
request for a waiver of the debt created by overpayment of 
$21,953.00 in pension benefits.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1. The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the Veteran.

2.  An overpayment in the amount of $21,953.00 was created 
when the Social Security Administration (SSA) granted the 
Veteran disability benefits, but he was unaware of this 
development and did not report it to VA.

3.  The recovery of the overpayment would result in undue 
financial hardship on the Veteran.




CONCLUSION OF LAW

Recovery of an overpayment of pension benefits would violate 
the principles of equity and good conscience; therefore, the 
recovery is waived. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). This 
statute, however, is not applicable to waiver claims.  Barger 
v. Principi, 16 Vet. App. 132 (2002).

The Veteran was granted entitlement to a non-service 
connected pension in June 2002, effective June 2002.  He was 
notified that his pension rate depended on his income and 
that he should inform VA immediately if there were any 
changes in his income.

Effective in November 2003, the SSA granted the Veteran 
disability benefits.  The record does not reflect the date 
when the award was made.  This change in income created an 
overpayment, because payment continued to be made as if the 
Veteran were not receiving this additional income.

The COWC found that there was fault and unjust enrichment on 
the part of the Veteran.  The Veteran contends that he was 
not at fault because his wife was in charge of handling his 
financial affairs, and that she, rather than he, was notified 
that he had been granted SSA disability benefits.

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the Veteran's part; 
repayment of the subject debt may be waived. 38 U.S.C.A. § 
5302(a). Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience. 38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. 38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. These factors are not meant 
to be all inclusive. 38 C.F.R. § 1.965(a).

In determining whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

At his hearing the Veteran testified that he was not 
immediately aware of the award of Social Security benefits, 
because his wife, from whom he is separated, acts as his 
guardian for these benefits.  This testimony is supported by 
evidence in the claims file showing that the Veteran's SSA 
payments were sent to his wife at her address.

The Veteran completed a financial status report, apparently 
in February 2008.  He reported that his monthly income was 
$815, although it was not clear how he arrived at this 
figure.  He listed expenses of $1,063, including $400 in 
rent.  

At his hearing, the Veteran testified that his income 
consisted of $660.00 in Social Security benefits and $65.00 
per month in VA benefits.  His expenses, included rent of 
$500.00 per month.  The Veteran's dire financial situation is 
illustrated by his testimony that he walked five miles to the 
hearing, and that walking was his only means of 
transportation.  He also reported that he had, at times, 
relied on food pantries.  His testimony appears credible.

Thus, the Veteran's fault in the creation of the debt was 
minimal, and collection of the debt would cause undue 
hardship by depriving the Veteran of basic necessities.  
Moreover, withholding of recovery would nullify the objective 
for which the pension benefits were intended, i.e., to afford 
beneficiaries a minimum level of security.  See M21-MR, Part 
V.i.3.A.1.d.  While there may have been unjust enrichment, 
most of the equities weigh in favor of waiver of overpayment.

Consequently, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of pension benefits in 
the amount of $21,953.00 is in order. 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Entitlement to waiver of debt created by overpayment of 
$21,953.00 in pension benefits is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


